NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1 
 

                     United States Court of Appeals
                                          For the Seventh Circuit 
                                          Chicago, Illinois 60604 
                                                       
                                        Submitted February 21, 2017* 
                                         Decided February 23, 2017 
                                                       
                                                   Before 
 
                                      DIANE P. WOOD, Chief Judge 
                                   
                                      RICHARD A. POSNER, Circuit Judge 
                               
                                      DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1280 
 
UNITED STATES OF AMERICA,                              Appeal from the United States District 
                          Plaintiff‐Appellee,          Court for the Northern District of Illinois, 
                                                       Eastern Division. 
      v.                                                
                                                       No. 13 CR 645‐1 
JAMAR BAILEY,                                           
                    Defendant‐Appellant.               Virginia M. Kendall, 
                                                       Judge. 
 
                                                 O R D E R 

       Jamar Bailey pleaded guilty to distributing heroin, 21 U.S.C. § 841(a)(1), and was 
sentenced to 120 months’ imprisonment as a career offender, see U.S.S.G. § 4B1.1. In this 
direct appeal, he argues that he is not a career offender because, he says, his Illinois 
convictions for aggravated battery are not crimes of violence for purposes of the career 
offender guideline. We reject this contention and affirm Bailey’s sentence. 



                                                 
            * We have agreed to decide this case without oral argument because the issues 

have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B).
No. 16‐1280                                                                           Page 2 
 
       Bailey sold 9.9 grams of heroin to an informant. The probation officer identified 
three prior convictions making Bailey a career offender (though only two qualifying 
convictions are necessary, see U.S.S.G. § 4B1.1(a)). Two of those convictions are Illinois 
felony convictions for aggravated battery, 720 ILCS 5/12‐4(a) (1998) (currently codified 
as amended at 720 ILCS 5/12‐3.05). In his plea agreement Bailey stipulated that these 
battery convictions are for crimes of violence, and at sentencing the district court 
adopted the probation officer’s finding that Bailey is a career offender. The court 
calculated an imprisonment range of 151 to 188 months based on Bailey’s status as a 
career offender. The court sentenced Bailey below that range, however, reasoning that 
the guidelines range was too high for someone Bailey’s age, then 36.   

       With new counsel on appeal, Bailey ignores the concession in his plea agreement 
and argues for the first time that aggravated battery under § 5/12‐4(a) is not a “crime of 
violence” as defined by U.S.S.G. § 4B2.1(a)(1). The Supreme Court in Johnson v. 
United States interpreted “physical force” as used in the Armed Career Criminal Act, 
18 U.S.C. 924(e)(2)(B)(i), to mean violent force, “that is, force capable of causing physical 
pain or injury.” 599 U.S. 133, 140–42 (2010). We subsequently applied Johnson to 
conclude that the residual clause in § 4B1.2 is unconstitutionally vague, see United States 
v. Hurlburt, 835 F.3d 715, 725 (7th Cir. 2016), a question now pending before the 
Supreme Court in Beckles v. United States, No. 15‐8544. The Illinois statute penalizes the 
commission of a battery that “causes great bodily harm” or permanent injury, and 
Bailey contends that a battery resulting in “great bodily harm” can be committed 
without using force. The government responds to the merits of this argument, even 
though it would seem to be waived by Bailey’s contrary stipulation in his plea 
agreement. See United States v. Hible, 700 F.3d 958, 962 (7th Cir. 2012) (observing that 
defendant who agreed to total offense level calculated by probation officer waived 
argument that his sentence should have been calculated consistent with Fair Sentencing 
Act of 2010, Pub. L. No. 111–220, 124 Stat. 2372); United States v. Harris, 230 F.3d 1054, 
1058–59 (7th Cir. 2000) (concluding that defendant’s stipulation waived argument that 
he should receive guidelines downward adjustment). 

       We already have concluded that the phrase “causes bodily harm” in the Illinois 
statutes defining battery and domestic battery means force that would satisfy Johnson’s 
requirement of violent physical force. De Leon Castellanos v. Holder, 652 F.3d 762, 766–67 
(7th Cir. 2011) (discussing domestic battery under 720 ILCS 5/12‐3.2); United States v. 
Rodriguez‐Gomez, 608 F.3d 969, 973–74 (7th Cir. 2010) (discussing battery under 720 ILCS 
5/12‐3(a)(i)); see United States v. Waters, 823 F.3d 1062, 1065 (7th Cir.), cert. denied, 
137 S.Ct. 569 (2016) (declining to overturn De Leon Castellanos). Bailey does not identify 
No. 16‐1280                                                                           Page 3 
 
any legal development that would justify overturning these decisions, in particular 
where, as here, our review is for plain error. See United States v. Ikegwuonu, 826 F.3d 408, 
410 (7th Cir. 2016) (observing that the court will not overturn precedent “absent 
compelling reasons”). Indeed, all three opinions conclude that “bodily harm” alone 
denotes violent physical force, while aggravated battery under § 5/12‐4(a) requires 
evidence of “great bodily harm.” See Illinois v. Mandarino, 994 N.E.2d 138, 172 (Ill. App. 
Ct. 2013) (stating that aggravated battery requires injury “of a greater and more serious 
nature” than “simple battery”). Bailey glosses over this heightened element of harm. 

                                                                               AFFIRMED.